LOKEN, Circuit Judge,
dissenting.
I respectfully dissent.
The issue on appeal is whether the district court erred in concluding that the decision to administer psychotropic medication complied with the due process standards of Washington v. Harper, 494 U.S. 210, 110 S.Ct. 1028, 108 L.Ed.2d 178 (1990). If this court requires confirmation that psychotropic medication is appropriate for Cochran because he is “dangerous to himself or others,” we need look no further than our own closed files.
This court’s closed files contain considerable information about Cochran’s mental condition. In United States v. Cochran, 855 F.2d 857 (8th Cir.1988), we affirmed Cochran’s commitment under 18 U.S.C. § 4246 in an unpublished per curiam opinion, agreeing, in the words of the statute, that the release of this chronic paranoid schizophrenic “would create a substantial risk of bodily injury to another person or serious damage to property of another.” Our file in Cochran v. Conroy, No. 90-1635 (8th Cir. May 14, 1990), reflects that this was the fourth time we had been asked to review the legality of his involuntary psychiatric commitment. And in Cochran v. Turner, No. 91-2672 (8th Cir. Mar. 30, 1992), our recent unpublished per curiam opinion affirming the dismissal of Cochran’s latest § 1983 suit stated that, “In September 1990, [Cochran] received an incident report for assaulting a staff member.”
With this background, there cannot be the slightest doubt that the documentary evidence referred to in the involuntary-medication report established that Cochran is dangerous to others in the prison environment without such medication. In my view, the district court and the Bureau of Prisons have better things to do with their beleaguered resources than conduct a proceeding on remand for the purpose of formally restating the obvious. I would affirm the district court’s dismissal without prejudice.